PER CURIAM.
The trial court dismissed with prejudice a counterclaim to modify a foreign judgment which was the subject matter of a proceedings to domesticate.
Pending the domestication of the foreign judgment, it would have been appropriate for the trial judge to either abate proceedings on the counterclaim to modify or to dismiss it without prejudice. Sackler v. Sackler, 47 So.2d 292 (Fla.1950); Smith v. Smith, 197 So.2d 16 (Fla. 3d DCA 1967); Fischbach v. Fischbach, 112 So.2d 880 (Fla. 3d DCA 1959).
It should not have been dismissed with prejudice and we therefore modify the order of dismissal by striking “with prejudice” and inserting in lieu thereof, “without prejudice”.
Affirmed as modified.